Citation Nr: 1502862	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for aggravation of a pre-existing acquired psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to an initial rating higher than 10 percent for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March to May 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A May 2010 rating decision denied entitlement to service connection for an acquired psychiatric disorder; and, an August 2012 rating decision granted service connection for the low back disability and assigned an initial 10-percent rating, effective in September 2011.  The Veteran perfected separate appeals of those determinations.

The August 2012 rating decision also denied a total disability rating based on individual unemployability (TDIU), which the Veteran appealed.  In March 2013, however, he withdrew his Notice of Disagreement with that issue.  Hence, that issue is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. § 20.200 (2014).

The Veteran testified at a Board hearing via video conference in November 2014 before the undersigned.  A transcript is associated with the claims file.  The Veteran's requested local hearing before an RO decision review officer (DRO) was scheduled for July 25, 2013.  He this hearing request in July 2013.

The issue of entitlement to service connection for aggravation of a pre-existing acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Board hearing on November 6, 2014, the Veteran stated on the record that he wanted to withdraw his appeal of the issues of entitlement to an initial rating higher than 10 percent for lumbar spine DDD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 10 percent for lumbar spine DDD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Requirements

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative on the record at a hearing.  Id.

Analysis

At the Board hearing in the present case, the Veteran withdrew his appeal of the issues of entitlement to an initial rating higher than 10 percent for lumbar spine DDD.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed in the Order portion of this decision.


ORDER

The appeal of the issue of entitlement to an initial rating higher than 10 percent for lumbar spine DDD is dismissed.


REMAND

A pre-existing psychiatric disorder was not noted on the March 2005 Report of medical examination for enlistment.  Further, he served during a period of war.  Hence, he is presumed to have been in sound condition at the time of his enlistment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304.  In order to rebut the presumption, clear and unmistakable evidence is required to show the psychiatric disorder existed prior to service, and that it did not increase in severity during active service; or, any increase in severity was clearly and unmistakably due to the natural progression of the disorder.  See 38 C.F.R. § 3.306.

There may be additional service treatment and personnel records extant which have not been obtained.  An April 2005 Discharge Summary notes the Veteran received inpatient psychiatric treatment at Ft. Jackson, South Carolina prior to his administrative separation.  The related therapeutic records are not in the claims file.  The Board notes further that the AOJ did not afford the Veteran an examination.  In light of the Veteran's reports that his symptomatology increased during his brief active service, see 38 C.F.R. § 3.159(a)(2); the letter of a private therapist that notes the Veteran's records suggest that his psychiatric disorder was worse after his separation from active service; and, the clear and unmistakable legal standard which applies to this case, the Board finds that a medical nexus review is triggered.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the clinical or inpatient service treatment records, not already part of the claim file, including mental health records, related to the Veteran for the period from April 28 to May 10, 2005.  Efforts must continue until the records are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

The Veteran should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and of what further actions will be taken.

2.  After the above is complete, afford the Veteran a VA mental health examination.  Ask the examiner to address the following questions: 

1) is there clear and unmistakable evidence that the psychiatric disability identified in service existed prior to his entry into active service?

2) if the answer is, Yes, did it clearly and unmistakably undergo no increase in severity during his active service beyond natural progression?; and, 

3) if the answer to either previous question is no; is the Veteran's current psychiatric disability the same or related to, the psychiatric disability identified in service?

Advise the examiner/reviewer that the Veteran's lay reports and hearing testimony must be considered in assessing the file and rendering the requested opinions.  A full explanation must be provided for any and all opinions rendered.

The examiner is advised that clear and unmistakable evidence means evidence that is not debatable.

The claims file must be provided for review by the examiner as part of the examination.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


